JiSCHOTT, Chief Judge.
¡/This is before the court on the motion filed by Stephen R. Doody, appellee, to dismiss the appeal taken by Wilbert Lee Smith, Jr. and Mrs. Rose Mary Smith, appellants.
The judgment appealed from granted appellee’s motion to transfer appellants’ suit to Jefferson Parish. Since this was not an appealable judgment pursuant to Communication Counselors Network, Inc. v. Burger Chef of La., Inc., 291 So.2d 849 (La.App. 4th Cir.1974), appellants remedy was to file in this court an application for supervisory writs.
Every pleading should be construed as to do substantial justice. C.C.P. art. 865. We extend this rule to the instant case and *420thereby construe appellants’ motion for appeal as an application for supervisory writs. Since the motion was filed on the same day the judgment was signed it was filed within the delay allowed for the filing of an application for writs. Rule 4-3 of the Uniform Rules, Courts of Appeal.
Accordingly, the motion to dismiss the appeal as such is granted, but the judgment appealed from will be reviewed under the court’s supervisory jurisdiction. The case will be submitted for a decision without oral argument, feon the present record, and on any additional briefs submitted by the parties within ten days after this judgment becomes final.

MOTION TO DISMISS APPEAL GRANTED AS SUCH; CASE TO BE REVIEWED UNDER SUPERVISORY JURISDICTION.